PER CURIAM.
The defendants, Mohamad Ibrahim and Outpatient Care Center, Inc., appeal from an adverse final summary judgment. The defendants’ contentions wholly lack merit. First, the plaintiffs’ motion for summary judgment and Huttner’s supporting affidavit were properly served in accordance with the trial court’s order and Florida Rule of Civil Procedure 1.080(b), (f). Next, the body of the motion for summary judgment requested the relief awarded. Impact Computers & Elecs. v. Bank of Am., 852 So.2d 946 (Fla. 3d DCA 2003). Further, the trial court properly struck Ibrahim’s affidavit in opposition to the motion for summary judgment where it was not timely served and filed in bad faith. Fla. R. Civ. P. 1.510(c), (g). Lastly, the defendants failed to raise Ibrahim’s earlier filed affidavit to the trial court. See Florida High School Activities, Inc. v. Latimer, 750 So.2d 762 (Fla. 3d DCA 2000). Because there were no genuine issues of material fact remaining, the trial court properly entered final summary judgment in favor of the plaintiffs.
Affirmed.